Name: Council Regulation (EEC) No 885/88 of 28 March 1988 temporarily suspending the autonomous Common Customs Tariff duty on an industrial product
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 4. 88 Official Journal of the European Communities ¢ No L 88/3 COUNCIL REGULATION (EEC) No 885/88 of 28 March 1988 temporarily suspending the autonomous Common Customs Tariff duty on an industrial product fixing the period of validity by reference to the interest of Community production, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production of the product, falling within CN codes ex 3920 10 11 and ex 3920 10 19, is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries in the Community ; Whereas it is in the Community's interest to suspend the autonomous Common Customs Tariff duty for the product in question completely ; Whereas, taking account of the difficulties involved in accurately assessing the development of the economic situation in the sector concerned in the near future, this suspension measure should be taken only temporarily, by HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duty for the product, falling within CN codes ex 3920 10 11 and ex 3920 10 19, shall be suspended at the level shown in the Annex. This suspension shall be valid from 1 April to 30 June 1988 . Article 2 This Regulation shall enter into force on 1 April 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 March 1988 . For the Council The President I. KIECHLE No L 88/4 Official Journal of the European Communities 1 . 4. 88 ANNEX CN code Description Rate of autonomous duty (%) ex 3920 10 11 Film of a copolymer of ethylene with methylacrylate, having a ex 3920 10 19 thickness of not more than 0,05 mm, for the manufacture of medical II \ gloves to be used once only (a) 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions.